Citation Nr: 1818938	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-12 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for acne.

2.  Whether new and material evidence had been received to reopen a previously-denied claim of entitlement to service connection for emphysema.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for bilateral peripheral vascular disease (PVD) of the lower extremities.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for left ear hearing loss disability.

7.  Entitlement to service connection for onychomycosis.

8.  Entitlement to service connection for a skin disability, to include acne and seborrheic dermatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  The Veteran passed away in August 2015.  The Appellant has been substituted to continue the appeals. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In characterizing the issues for service connection for acne and emphysema, the Board notes that, regardless of the RO's actions, the Board has a legal duty to address the question of whether new and material evidence has been received to reopen a claim for service connection.  38 U.S.C. §§ 5108, 7104 (2012).  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral PVD, onychomycosis, hypertension, emphysema, and a skin disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed Board decision from August 2011 denied service connection for acne and emphysema, and became final.  Since that decision, new and material evidence regarding the possible etiology of these disabilities have been received.

2.  The preponderance of evidence is against a finding that the Veteran has left ear hearing loss disability.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for service connection for acne is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105 (2012).

2.  New and material evidence having been received, the claim for service connection for emphysema is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105 (2012).

3.  The criteria to establish service connection for a left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent appropriate notice October 2013.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims.

The October 2013 notice letter informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection, claims for service connection, and the increased rating claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). Accordingly, the Board finds that any notice error with respect the Veteran's claims are harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii) (2017).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claims decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In August 2011, VA denied service connection for acne and emphysema.  The Veteran did not file a timely appeal and that decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  In December 2012, the Veteran applied to reopen those claims.  A January 2014 rating decision reopened the claims, but denied service connection for both disabilities.  

The new evidence submitted by the appellant includes lay statements and updated VA medical records, dated prior to the Veteran's passing.  Additionally, and most significantly, the new evidence of record includes testimony from the appellant, the Veteran's daughter, asserting new information with regard to both disabilities, indicating symptoms and manifestations of both acne of her father's arms and shortness of breath from as early as her birth.  The Board finds that evidence is both new and material, as the evidence was submitted after the most recent final denial, and may substantiate the Veteran's claims.

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has been submitted, and the claim for service connection for acne and emphysema is reopened.  38 C.F.R. § 3.156 (2017).

Hearing Loss

The appellant contends that the Veteran had hearing loss in both his ears as a result of noise exposure during service.  The Board finds that after a careful review of the evidence of record, to include service medical records, and a post-service VA audiological examination, the preponderance of the evidence is against a finding that the Veteran currently has a diagnosed disability of hearing loss in the left ear.  Without a current disability, the claim for service connection for left ear hearing loss must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

In order for service connection to be granted for hearing loss, the requirements to constitute a disability as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during active service.  The regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). 

Therefore, the threshold question that must be addressed is whether the claimed hearing loss qualifies as a disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the Veteran's service medical records, post-service VA medical records, and VA examination, the Board finds that the Veteran's hearing for his left ear does not meet the definition of hearing loss that constitutes a disability.  38 C.F.R. § 3.385 (2017).  While the Veteran has complained of hearing loss, there is no objective evidence of loss of hearing in the left ear that would constitute a diagnosis of hearing loss.

The Board notes that a close analysis of the objective result of VA audiological examination show no instance in which the Veteran's hearing, for the left ear, rose to the level that would constitute hearing loss.  In a December 2013 VA examination, the Veteran's audiological evaluation found puretone thresholds, in decibels, as follows: 

HERTZ

500
1000
2000
3000
4000
LEFT
15
15
25
35
30

Speech audiometry results using the Maryland CNC were noted for the left ear at 98 percent.  The examiner diagnosed left ear sensorineural hearing loss. 

However, hearing loss is considered a disability under VA regulations when any of those frequencies is 40 decibels or higher, or at least three of those frequencies are 26 decibels or greater.  The December 2013 audiogram from the VA examination represents one of the most severe results from any hearing test of record, to include the separation examination.  The Veteran's hearing acuity, in the left ear, however, remains below the criteria for a diagnosis of hearing loss disability, under VA standards, at every time it was tested of record. 

Even if the Board interpreted that diagnosis of hearing loss in the Veteran's left ear, the objective result from the hearing examination still does not provide the requisite levels of puretone thresholds or speech discrimination to constitute a current disability.  38 C.F.R. § 3.385 (2017).  The Board finds that without a disability of hearing loss, as defined by VA regulation, the claim for service connection cannot be sustained and no further inquiry need be made.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board realizes that the Veteran, and subsequently his daughter after his passing, the appellant, have asserted that the Veteran had hearing loss, and that he had trouble hearing conversation since he left service.  However, regardless of any assertions regarding a self-diagnosis of hearing loss, or lay testimony from the appellant, a layperson such as the Veteran or his daughter, is not competent to diagnose specific complex disorders such as hearing loss, especially as it relates to a specific level of audiometric results.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2) (2017); Bruce v. West, 11 Vet. App. 405 (1998); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature of the Veteran's hearing loss has been provided by the medical professional of record that have examined and treated him.  While the Board acknowledges that the Veteran, and even his daughter, may be competent to speak to the fact that the Veteran's had hearing problems, to include trouble hearing conversations,  they are not, however, competent to speak to the specific level/severity of hearing loss as it relates to achieving certain audiometric guidelines set by VA law.  The Board finds the evidence from those medical professionals in the VA treatment records to be most probative in determining whether left ear hearing loss disability is shown.

Consequently, as the preponderance of evidence is against the finding of a current disability of left ear hearing loss for VA purposes, the claim for service connection for left ear hearing loss must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for acne is reopened.  To that extent only, the claim is allowed.

New and material evidence having been received, the claim of entitlement to service connection for emphysema is reopened.  To that extent only, the claim is allowed.

Entitlement to service connection for left ear hearing loss is denied. 


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claims for service connection on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is provided every possible consideration.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for emphysema, the Veteran was not provided a VA examination to assess the nature and etiology of the claimed emphysema disability prior to his death.  Similarly, after the Veteran's death, and upon the substitution of the Veteran's daughter as the appellant, the VA did not obtain any competent or complete opinion with regard to the etiology of the claimed emphysema.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995). In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that sufficient evidence is of record to trigger the VA's duty to obtain a competent medical opinion with regard to any potential etiological relationship between emphysema and active service.  The Board notes that the competent medical evidence of record shows a disability of emphysema, with evidence of prescriptions of inhalers for that disability.  While there is no evidence of emphysema arising during the Veteran's active service, the Board notes that the Veteran is presumed to have been exposed to herbicide agents during active service in the Republic of Vietnam.  The Board acknowledges that emphysema is not among the recognized disabilities presumptively related to exposure to herbicide agents.  However, that does not preclude the possibility of establishing service connection based on herbicide agent exposure on a direct theory of entitlement.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the claim must be remanded for further development.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran is deceased, VA must acquire a VA medical opinion regarding the etiology of any emphysema and any possibly relation to herbicide agent exposure during active service.
 
With regard to the claim for service connection for bilateral lower extremity PVD, the Veteran was provided VA examinations in December 2013 to assess the nature and etiology of the claimed disability, to specifically include, as secondary other service-connected disabilities.  The Board finds that the December 2013 examination was incomplete as it only addressed the etiology of bilateral PVD as it related to service-connected ischemic heart disease (IHD).  However, the examination report and disability benefits questionnaire (DBQ) is silent on any potential relationship between the bilateral PVD and presumed exposure to herbicide during active service.  

The Board finds that examination did not address any etiological relationship between the Veteran's service, to include presumed herbicide agent exposure, and PVD, which makes the December 2013 opinion incomplete and additional opinion is required for VA to fulfill the duty to assist the appellant.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for service connection for onychomycosis, the Board finds that the Veteran was provided a VA examination with regard to the nature and etiology of the claimed toenail condition in January 2014.  In that examination, the examiner only opined and concluded that the Veteran's toenail condition was not related to any aspect of active service, to include in service foot pain.  The examiner found that the Veteran's diagnosed condition was not related to active service.  However, the Board finds the January 2014 opinion to be incomplete.  While the examiner comprehensively concluded that the toenail condition was not related to in-service foot pain, the examination report was silent on any opinion relating onychomycosis to presumed exposure to herbicide agents during service.  The Board finds that lack of discussion with regard to exposure to herbicide agents to make the January 2014 opinion incomplete, and additional opinion must be acquired for VA to fulfill the duty to assist.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the claim for service connection for a skin disability, the Board finds that the Veteran was never provided a VA examination to assess the nature and etiology of any skin disability.  The Veteran, and the appellant, has been denied service connection for a skin disability based on findings that there is no competent medical evidence that the condition arose, or was incurred during service.  However, while a review of the service medical records show no incident or injury in which a skin disability was diagnosed or treated, the appellant continue the Veteran's assertion that the condition is secondary to exposure to herbicide agents during service.  While the Board recognizes that dermatitis is not presumptively related to exposure to herbicide agents, that does not preclude the appellant from establishing service-connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board finds that with a diagnosis of seborrheic dermatitis and in service exposure to herbicide agents, the evidence of record is sufficient to trigger the VA's duty to provide the appellant with a VA opinion speaking to the etiology of the condition, as it related to the Veteran's active service.  

For the Veteran's acne condition of the forearms, the Board notes that the Veteran, prior to his death, continuously noted and complained of skin issues with his forearms since active service.  Again, the Veteran was not provided a VA examination that addressed the etiology of any acne disability because the RO found no evidence of complaint, treatment, or note of an acne condition during his active service.  The Board finds that the Veteran's presumed herbicide exposure constitutes an in-service incident sufficient to trigger VA's duty to acquire a medical opinion to examine the nature and etiology the claimed acne disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In considering the character and nature of both conditions, that Board notes the fact the fact that other skin conditions such as chloracne are among the conditions in which are presumptively connected to herbicide exposure.  Consequently, the Board finds that the claims for a scalp condition and acne must be remanded for further development.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran is deceased, the RO should acquire a VA medical opinion with regard to the etiology of any skin disabilities and whether any current skin disability is due to presumed exposure to herbicide agents.

With regard to the claim for service connection for hypertension, the Board finds that the VA examination and opinion of record from December 2013 is incomplete.  The VA examiner's report did not address to any potential relationship between the Veteran's diagnosed hypertension and presumed exposure to herbicide agents during active service.  The Board notes that while the examiner spoke competently and comprehensively with regard to any secondary nexus between hypertension and his service-connected IHD, the report is silent with regard to hypertension and exposure to herbicide agents.  The Board finds that opinion is incomplete for appellate review and the claim must be remanded for an additional opinion. 

Finally, the Board finds that there may be additional VA medical records for the Veteran, for the time prior to his death in August 2015.  The medical evidence of record ends around May 2014.  On remand, attempts should be made to acquire any outstanding medical records after May 2014 and to the date of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file, to include any records after May 2014 and to the Veteran's death in August 2015.

2.  Then, obtain a medical opinion from an appropriately qualified VA examiner to assess the nature and etiology of any skin disability, to include his claimed acne of the arms and dermatitis of the scalp.  The examiner must review the claims file and should note that review in the report.  The examiner is ask to provide an opinion regarding the nature and etiology of each skin condition diagnosed or found of record, and whether it is at least as likely as not (50 percent probability or greater) that any skin disability diagnosed during the pendency of the appeal, (1) is related to the Veteran's service or any event, disease, or injury during service, to include exposure to herbicide agents, (2) is due to or the result of any service-connected disability, (3) was aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, or (4) any chloracne manifested within one year following separation from service.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided, to include full discussion of any potential etiological relationship with the Veteran's exposure to herbicide agents. 

3.  Then, obtain a medical opinion from an appropriately qualified VA examiner to assess the nature and etiology of any onychomycosis.  The examiner must review the claims file and should note that review in the report.  The examiner is ask to provide an opinion regarding the nature and etiology of any onychomycosis diagnosed or found of record, and whether it is at least as likely as not (50 percent probability or greater) that any onychomycosis disability, diagnosed during the pendency of the appeal, (1) is related to the Veteran's service or any event, disease, or injury during service, to include exposure to herbicide agents, (2) is due to or the result of any service-connected disability, or (3) was aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided, to include full discussion of any potential etiological relationship due to presumed exposure to herbicide agents. 

4.  Then, obtain a medical opinion from an appropriately qualified VA examiner to assess the nature and etiology of peripheral vascular disease and hypertension.  The examiner must review the claims file and should note that review in the report.  The examiner is ask to provide an opinion regarding the nature and etiology of PVD and hypertension, and whether it is at least as likely as not (50 percent probability or greater) that any cardiovascular disability, to include PVD or hypertension, diagnosed during the pendency of the appeal, (1) is related to the Veteran's service or any event, disease, or injury during service, to include exposure to herbicide agents, (2) is due to or the result of any service-connected disability, to include ischemic heart disease, (3) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include ischemic heart disease, or (4) manifested within one year following separation from service.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided, to include full discussion of any potential etiological relationship due to presumed exposure to herbicide agents. 

5.  Then, obtain a medical opinion from an appropriately qualified VA examiner to assess the nature and etiology of any emphysema.  The examiner must review the claims file and should note that review in the report.  The examiner is ask to provide an opinion regarding the nature and etiology of emphysema and whether it is at least as likely as not (50 percent probability or greater) that disability, diagnosed during the pendency of the appeal, (1) is related to the Veteran's service or any event, disease, or injury during service, to include exposure to herbicide agents, (2) is due to or the result of any service-connected disability, or (3) was aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided, to include full discussion of any potential etiological relationship due to presumed exposure to herbicide agents. 

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


